Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “object” of claim 1 having a regular pattern of protrusions wherein “a top view of the protrusion is a complex shape” as set forth in newly amended claims 1 and 17 must be shown or the feature(s) canceled from the claim(s).  
Figures 1a, 1b, 1c, 1d, 2a, 2b, 3a-f, 4a-d, 5a-c6a-f,8a-b, and 10a-c filed August 16, 2018 are objected to under 37 CFR 1.84 (m) as being informal.  Solid shading is not permitted.  The objection to the use of photographs (e.g. Figures 2c, 2d) is withdrawn in light of applicant’s assertions are the only practical medium for illustrating the claimed invention.  Applicant is encouraged to provide drawings that are readily reproducible and clearly illustrate applicant’s claimed invention.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 17, it is unclear which “the protrusion” is being referred to – multiple protrusions/protrusion elements have been claimed.
	In claim 3, the use of the open term “comprises” for the selection of alternative materials is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h) – (“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”).
	In claims 6-8, it is unclear what objective structural limitations applicant is intending to impose upon the claimed “object” with limitations directed to how it is “configured” to be used.
	In claim 9, the meets and bounds of the “dental implant” limitation are not clear.  Insufficient critical structure necessary for the “object” to perform as a “dental implant” has been set forth.

	In claims 11-13, it is unclear how the claimed “object” is having essentially the same structure is capable of both “suppressing the immune response” (claim 11) and “stimulating the immune response” (claims 12, 13).
	In regard to new claims 19 and 20, “the length of the protrusion . . .  is 0.01-100 µm” limitation contradicts the parent claims which indicate that “each protrusion element has a maximum height of between 0.5 and 50 µm.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al (US 2005/0119758).
Alexander et al disclose for example in Figures 3-5 an implant object having a regular pattern of protrusions.  The protrusion elements have a height of about 2-25 microns, are separated from one another by a width of 2-25 microns, have a top surface area of (2-25 microns)2 (note paragraph [0044]).  In regard to the “protrusions cover between 3 and 90% of the surface, note Figures 20 and 21, where surface D falls within the very broadly claimed 3-
In regard to the functional limitations “modulating the morphology, proliferation, biochemical functioning . . .”; “stimulate osteogenesis” (claim 6), “regulate an immune response” (claim 7), “stimulates osteogenic differentiation” (claims 8, 9); “maintains hepatocyte phenotype” (claim 10), “suppressing the immune response”(claim 11); “stimulating the immune response” (claims 12, 13); and “maintaining hepatocyte phenotype” (claim 15), because the Alexander et al implant surface is of the same size, shape and arrangement as that disclosed and claimed by applicant, the finding is made that the Alexander et al device is inherently capable of functioning in and providing the same benefits as that claimed by applicant (See MPEP 2112).  Additionally in regard to claim 10, the Alexander et al “object” is capable of being implanted in a patient’s liver – the “object is configured to be implanted as a liver implant” limitation imposes no reasonably objective structural distinctions from the Alexander et al “object.”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (US 2005/0119758).
	To the limited extent that the claimed ranges of protrusion sizes is narrower than the broader range of sizes disclosed by Alexander et al and consequently interpreted as not anticipating the claimed invention, then one of ordinary skill in the art would have found it obvious to have selected protrusion sizes within the Alexander et al disclosed range and the narrower claimed range in order to enhance the osseo-integration of the implant into surrounding bone.

Response to Applicant’s Remarks
Applicant’s remarks submitted February 28, 2021 have been addressed in the Office Action above.   Applicant asserts that the Alexander et al reference does not disclose the new limitation that the top view of the protrusions have a complex shape.  The examiner is not persuaded.  Alexander et al disclose that the top surface of the projections include micro-pits which as set forth above meet the newly added “complex shape” limitations. 


Prior Art
	Applicant’s information disclosure statement of November 5, 2020 has been considered and an initialed copy enclosed herewith.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712